SIMPSON, J.
In order to get a clear idea of the legal status of this case, Sve will state first the substance of the various statutes relating to county superintendents of education, going as far back as-necessary to an understanding of the case: Under the Code of 1876 and 1886, they were all appointed by the State superintendent, and their terms commenced on the 1st of October of each odd year, and continued for two years, and until their sue*106cessors should qualify. — Code of 1876, §§ 907, 916; Code of 1886, §§ 954, 955.
On February 13, 1889, an act was passed providing that county superintendents should be elected at the general election to be held on the first Monday in August, 1890, and every two years thereafter, at the general election, in the same manner as the other county officers, their terms of office to begin on October 1, 1890. Provided, that this act should not apply to Montgomery and several other counties named. — Acts 1888-9, p. 396.
The Code of 1896, then, following this act, provided that “unless by special act it is otherwise provided, a county superintendent for each county is elected at each general election as provided in this Code.” — § 3550 (954) . The section provides that “the term of office of county superintendents who are elected shall commence on the first day of October next after their election, and the term of those appointed shall commence on October 1st of each odd year,” and “in each case shall be for two years, and until their successors shall qualify.” — § 3551 (955) .
The same Code provides for general elections on the first Monday in August, and that a county superintendent shall be elected, except in cases otherwise provided for by special laws, on the first Monday in August, 1898, and every two years thereafter.
On February 7th, 1899, “An Act to provide for the election of the county superintendent of education of Montgomery county,” was passed, providing that said superintendent should be elected at the general election to be held on the first Monday in August, 1900, and at the general election every four years thereafter, in the same manner as other officers are elected. “And that the term of office of said county superintendent of education shall begin on the first day of October next following such election, and that he shall hold said office and perform all the duties thereof, under the laws governing public schools, and until his successor*is duly qualified.”
As stated in a casé recently decided by this court, the words “until his successor is elected and qualified” (or as in this case, “until his successor shall qualify”) were *107never intended to prolong the term of office beyond a reasonable time, after the election to enable the newly elected officer to qualify.” — Prowell v. State, ex rel Hasty, decided at the present term.
We held also, in that case, that the election law (Acts 1903, p. 438) did not change the term of office of any officer. The fact that, in that case, the party holding was in the occupation of a constitutional office does not affect the principle above alluded to. Hence, it follows that, whatever may be the rights of the relator, the official term of the defendant terminated not later than a reasonable time after the 1st of October, 1904.
But it is claimed that the entire election law is a local law, under § 110 of the Constitution, and consequently could not be enacted without the notice required by § 106 of the Constitution. This contention is based on the fact that § 106 of the act states that “All the provisions of this act shall apply to all primary elections and all elections by counties and municpalites held in this State, except in cases Avhere the provisons hereof are inconsistent or in conflict with the provisions of a law governing special primary, county or municipal elections.” So the question arises, first, is the general election law a general law or a local law? ■
Constitutions are made for practical purposes, and not merely for the exercise of critical gymnastics, and in the construction of them we are to take into consideration the conditions which confronted the constitution-makers, and we are, if possible, to give the instrument such construction as will carry out the intention of the framers, and malee it reasonable rather than absurd.
At the time of the adoption of this Constitution there were, in existence in the State of Alabama, a great many local laws, many of them wise and desirable to the people of the locality, and the very fact that the same Constitution provided a way by which the people could have more local laws enacted, shows that it was the policy of the State to continue many local laws in force. Can it then be, for a moment, supposed that the constitution-framers intended that no general law could ever be enacted, making provisions different from these local laws, *108without repealing all of them? For that would be the inevitable result, if it be acknowledged’that the fact that the exception in favor of existing local laws, renders the law a local and not a general law.
We have not been able to find, in any State constitution, a section just like ours, which defines what a general law is, but, before the adoption of our Constitution, our own Supreme Court, and some others had defined a general law, in just about the terms of our Constitution. Holt v. Mayor & Aldermen of Birmingham, 111 Ala. 369, 373.
While the decisions of other States are not in harmony as'to the practical working of a general law, under these definitions of it, yet it is evident that to give this constitutional provision too strained and strict a construction would practically block the wheels of legislation.
We could not pass any general law to protect the pine forests of Alabama, because there are no pine forests in some of the counties; we could not legislate in regard to the public schools in the counties of Alabama, because Mobile county is, by the Constitution, excepted from the provisons of any such act; nor could we enact any law in regard to railroads in Alabama, because there are some political subdivisions of the State ’which have no railroads.
While, as we have intimated, there are decisions in some of the States, ’which indicate so strict a construction of similar constitutional provisions, as to result iu such a state of affairs, as above allued to, yet, in talcing' up this new provision of our Constitution, we prefer to follow authorities which we hold to be based on sounder reason, and to give to this constitutional provision such a construction as will effectuate the intention of its framers, and, at the same time, give it a practical interpretation, ’which will make it useful and not harmful to the interests of the State.
The Supreme Court of New Jersey, in discussing a case, in which the question of local or general law was at issue (and in which it considered that it should “emancipate itself” from the bondage of verbal definitions) uses this language: “When we find that the adoption of the *109narrow signification of the term used will lead to positive absurdity, and that the reception of the word in its wider import is attended with the establishment of a rule of public policy, both Arise and salutary, it is not difficult to make choice between the alternatives.” — Van Riper v. Parsons, 40 N. J. L., p. 5.
And, in the same case on second appeal, in deciding that the laAV, general in its terms, “abating legislative commissioners for the regulation of municipal affairs Avherever they existed,” Avas a general and not a local laAV, notwithstanding there was but one city in the State having such commission, says “The law, in all its provisions, is general; broad enough to reach every portion of the State. * * * A laAV so framed is not a special or a local laAV, but a general law.” — Van Riper v. Parsons, 40 N. J. L. 125.
And the same court held that an act providing for the district courts in all cities of 15,000 inhabitants or more, and an amendment thereto raising the population required to 20,000, Avere both general laws, because it was a proper classification and did not omit any subject or place naturally belonging to such class, although the amendment affected only one city. — Rutgers v. New Brunswick, 42 N. J. L. 51.
The Supreme Court of Pennsylvania, under a constition prohibiting the passage of “any local law” on certain subjects, sustained an act in regard to the bonding of cities of certain population, and the court says: “It is true the only city in the State, at the present time, containing a population of 309,000 is the city of Philadelphia * * * Pittsburg is rapidly approaching that i»umber * * * Legislation is intended not only to meet the Avants of the present, but- to proAdde for the future.” And after mentioning the various instances in which general public interests along certain lines must be provided for by general laws, classifying the subjects of legislation, the court says “we will not presume that the framers of that instrument, or the people who ratified ip intended that the machinery of their State government should be so bolted and riveted down by the fundamental laAV as to be unable to- move and perform its *110necessary ’functions.” — Wheeler v. Philadelphia, 77 Penn. St. 338, 349, 351.
The Ohio Supreme Court held that an act requiring certain things of owners of street cars, was a-general law and of “uniform operation throughout the State,” and goes on to show that a statute is of uniform operaation, if its terms make it applicable to all of a certain class in the State, though in certain localites there be none of that class, but whenever they come into existence the general la w applies to them. — State v. Nelson, (51 Ohio St); 26 L. R. A. 317, 319.
And so in a case in California; where an act made a change in the police courts in cities of certain population, and provided' that it should go into effect in each one, at the expiration of the various terms of incumbents, and it was claimed: that it was not of uniform operation, because it took effect at one time in one city and at another in another. The law was sustained, and' the court says, “If the law operates-equally upon all the objects embraced within it, when they come within the circle or scope of its authority, the uniformity of operation contemplated by the constitution is attained.” — People v. Henshaw, 76 Cal. 436, 444.
Then coming to the particular provision of our own Constitution (§ 110), to-wit, that a general law is a law which applies to the whole State: One of the definitions of the word “apply” is to declare, or pronounce, as suitable. — Webster’s International Die. Every criminal statute applies to every individual in the State, yet it does not become effective in its application to him until he brings himself into actual contact with it, by committing some crime.
Following the reasoning of the cases cited, we hold that, under the wording of said section of our Constitution, a law Avhich is general in its terms, and is, in good faith, so framed that all parts of the State may come within the circle of its operation, is a general law. And the fact that, at the time of its passage, there may be, in the State, certain localities where there are no objects for its present operation, or Avhere there are special laAvs already in existence Avhich must be repealed before the *111general law becomes operative therein, does not render it any the less a general law.
Consequently the election law of 1903, is a general law, even if it be admitted that § 106 of that law is intended to except out of its operation those localities which have special election laws, as to certain officers, which is by no means clear, but -which would be the result if they were not mentioned at all, unless there was a clear intent shown to repeal them.
It may be said also, even under the contention of the appellee as to the status of the county superintendent in Montgomery county, and others in the same attitude, this law does apply to the whole State. While it is true that, if under that special law the county superintendent holds for four years, the general election law would not change the term of his office, yet it would change the date of his election, as that special act refers to the general election law, as to the time and manner of his election, so that, to that extent, at least, the general law applies to the election of county superintendents in Montgomery county, besides applying to it and every other county in provisions on the subject of election of other officers.
We hold that the principles announced in the Prowell case are applicable to county superintendents, whose terms, under the previous law, expired on the 1st of October, after the August election, and that the effect of the change of the time of election, only postpones the time of the change of officers until the new officer can be elected and qualified, the old officer simply holding over until his successor has been elected and qualified.
In the case now before the court, the statements of the various statutes in the former part of the opinion, shows that the position of county superintendent in Montgomery county is not even as favorable as those holding under the general law, for the act of February 13th, 1889, simply left the Montgomery superintendent where he was before, enjoying a two years’ term, by appointment, in place of by election; and the act of February 7, 1899, simply applied the elective feature to him, providing that he should be elected on the first Monday in August, as *112oflier officers at the general election, thus practically eliminating the local features and placing him on the same platform as other superintendents; for the title of that act does not contain any intimation of a purpose to change the term of his office. Consequently that part of the act falls to the ground, and appellee’s term of office really expired two years before the first day of October, 1904.
’ The judgment of the court is reversed and a judgment will be here entererl, declaring that the appellee, J. A. Thompson, is not entitled to hold the office of superintendent of education of Montgomery county, but that the relator, (1 W. Covington, is entitled to said office.
Reversed and rendered.
McClellan, C.J., Haralson, Tyson, Dowdell, Anderson and Denson, J.J., concurring.